*939On Motion to Dismiss Appeal.
O’NIELL, J.
Defendant, appellee, moves to dismiss this appeal for want of jurisdiction. The suit is for license taxes for carrying on business as retail merchant in the years 1917, 1918, and 1919. The total sum claimed, exclusive of interest and 10 per cent, attorney’s fees, is $200. The suit was dismissed on a plea of estoppel, on the allegation and proof that defendant had already paid the license taxes demanded by the tax collector, for carrying on the same business during the years 1917, 1918, and 1919.
The facts being substantially the same as in the case of Ballard, Tax Collector, v. Patenotte (No. 23953) 86 South. 367,1 in which case the appeal was dismissed to-day, for the reasons given in that case,
The appeal is dismissed.

 Ante, p. 936,